UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (X) Quarterly report under section 13 or 15(d) of the Securities Act of 1934. For the quarterly period endedSeptember 30, 2007 ()Transition report under section 13 or 15(d) of the Securities Act of 1934. For the Transition period from to . Commission file number:000-49729 UHF Incorporated (Exact Name of Small Business Issuer as Specified in its Charter) Michigan 38-1740889 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 60 Port Perry Road North Versailles, PA15137 (Address of Principal Executive Offices) (412) 394-4039 (Issuer’s Telephone Number, Including Area Code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X ;No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X ;No The number of shares of the issuer’s common stock outstanding, as ofOctober 26, 2007 was 9,480,754. Transitional Small Business Disclosure Format:Yes X ;No PART I - FINANCIAL INFORMATION ITEM I UHF INCORPORATED BALANCE SHEETS ASSETS September 30, December 31, 2007 2006 (Unaudited) CASH $ - $ - ORGANIZATION COST - - TOTAL ASSETS $ - $ - LIABILITIES AND STOCKHOLDERS' DEFICIT ACCRUED EXPENSES $ 12,250 $ 10,000 Total liabilities 12,250 10,000 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Common stock, $.001 par value; 50,000,000 authorized shares, 9,480,754 issued and outstanding 9,481 9,481 PAID IN CAPITAL (9,481 ) (9,481 ) RETAINED DEFICIT (12,250 ) (10,000 ) Total stockholders' deficit (12,250 ) (10,000 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ - $ - The accompanying notes are an integral part of these financial statements. UHF INCORPORATED STATEMENTS OF OPERATIONS AND RETAINED DEFICIT Three Month Period Ended Nine Month Period Ended September 30, September 30, 2007 2006 2007 2006 REVENUE $ - $ - $ - $ - OPERATING EXPENSES 750 - 2,250 - NET INCOME (750) - (2,250) - Retained Deficit - Beginning of Period (11,500) (7,000) (10,000) (7,000) RETAINED DEFICIT - END OF PERIOD $ (12,250) $ (7,000) $ (12,250) $ (7,000) The accompanying notes are an integral part of these financial statements. UHF INCORPORATED STATEMENTS OF CASH FLOWS Nine Month Period Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITY - NONE $ - $ - CASH FLOW FROM INVESTING ACTIVITIES - NONE - - CASH FLOWS FROM FINANCING ACTIVITIES - NONE - - Net change in cash - - Cash - Beginning of Year - - CASH - END OF PERIOD $ - $ - The accompanying notes are an integral part of these financial statements. UHF INCORPORATED NOTES TO FINANCIAL STATEMENTS 1.UNAUDITED INTERIM FINANCIAL STATEMENTS In the opinion of management, the accompanying unaudited financial statements contain all adjustments necessary to present fairly the Company’s financial position as ofSeptember 30, 2007 and the results of its operations and its cash flows for the three andnine month periods endedSeptember 30, 2007 and 2006. The quarterly financial statements are presented in accordance with the requirements of the Form 10-QSB and do not include all of the disclosures required by accounting principles generally accepted in the United States of America.For additional information, reference is made to the Company’s audited financial statements for the years ended December 31, 2006 and 2005 filed with Form 10-KSB.The results of operations for thenine month period endedSeptember 30, 2007 and 2006 are not necessarily indicative of operating results for the full year. ITEM 3. CONTROLS AND PROCEDURES a) The Company’s President, Chief Executive Officer, and Chief Financial Officer have reviewed the effectiveness of the Company’s disclosure controls and procedures as defined in Exchange Act Rules 13a-14(c) and 15d-14(c) within 90 days of the date of this report.This officer has concluded that the Company’s disclosure controls and procedures were adequate and effective to ensure that material information relating to the financial statements has been disclosed. b) There were no significant changes in the Company’s internal controls or in other factors that could significantly affect the Company’s internal controls and procedures subsequent to the review date, nor any significant deficiencies or material weaknesses in such internal controls and procedures requiring corrective actions. PART II:OTHER INFORMATION Item 6.Exhibits and Reports on Form 8-K (a) Exhibits. Restated Articles of Incorporation and By-Laws, as amended to date, filed as Exhibit 2 to the Company’s Registration Statement on Form 10-SB, and incorporated herein by reference. Exhibit 31.1 - Certification of President, Chief Executive Officer, and Chief Financial Officer, filed herewith. Exhibit 32.1 - Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes - Oxley Act of 2002, filed herewith. SIGNATURE Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UHF INCORPORATED (Registrant) Date:October 26, 2007 By: /s/ Ronald C. Schmeiser Ronald C. Schmeiser President, Chief Executive Officer, and Chief Financial Officer
